DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 27, 2021 has been entered.

Response to Amendment
The objection to the specification has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-20 are currently pending.  Claims 18-20 have been withdrawn from consideration.  Claims 1-17 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabideau (US 20150059652) in view of Woodward (US 20140127352) and Nero (US 20180103610) and in further view of Sato (US 20080069988) and Ozasa (US 20050236415).
Regarding claim 1, Rabideau teaches a container (see figure 1A, 2A, 5A, 7B) for storing an aqueous composition for a domestic animal, comprising: a shell having a base (see figure 1A, item 106) and a wall extending distally from the base (figure 1A, item 120) to a lip (figure 1A, item 116), the shell defining a chamber (110) between the base and the lip; a lid (figure 1A, item 404,406) having a surface and configured to cooperate with the lip (see figure 7B, at item 116 - which engages the lip) for removably coupling the lid and the shell, the lid comprising an extension (figure 1A, 7B, item 412) extending laterally relative to the surface; and an aqueous composition disposed within the chamber (see paragraph 17 - “storing… water in a covered receptacle”); wherein the extension is configured to receive the base for stabilizing the shell (see figure 1A, 7B where the lid is secured to the base; abstract: “provide a non-skid, high friction connection”) during use by the domestic animal.
Claim 1 differs from Rabideau in specifically reciting the aqueous composition comprises an active component.
However, Woodward teaches that it has been advantageous to include active components into drinking water, such as vitamins, minerals, fatty acids, etc, for improving hydration and for promoting health and wellness of domestic animals (see the abstract paragraph 12, 16, 28).  Nero further teaches a sealed container comprising an aqueous composition for a domestic animal (see the abstract; paragraph 75 - “removable closure element sealing the opening…”) and where the sealed aqueous composition can comprise active components such as vitamins and minerals (paragraph 14, 16, 43)
As Rabideau already teaches storing an aqueous composition, to modify Rabideau and to include active components in an aqueous composition, as taught by Woodward and Nero, for drinking, would have been obvious to one having ordinary skill in the art, for the purpose of promoting improved hydration, health and wellness of an animal.
Claim 1 differs from the above combination in specifically reciting that the shell and lid exhibit a water vapor transmission rate of less than 100,000 g/m2/24 hours in accordance with ASTM D6701 - 16.
However, it is noted that Sato teaches containers for holding food and beverages (see paragraph 1) where the material as excellent oxygen and moisture barrier properties (see the abstract).  Sato teaches a water vapor permeability of the materials used to make the container to be, for example, 300 g-micron/m2/day or at most 500g-micron/m2/day (see table 1; page 6, claim 9), which falls within the claimed range.  Ozasa further teaches containers, such as bowl shaped containers (see the abstract) for holding liquids (see at least, paragraph 359) where the container and lid together can have a permeability of 46-80cc/m2/day (see paragraph 407, 409), where such containers have excellent oxygen and moisture barrier properties so as to be appropriately usable as a food container material (see the abstract) while preventing degradation of the contents during storage (see paragraph 7).  Ozasa teaches that providing a tight hermetic seal and the above water and moisture resistance can further improve storage stability of the contents (see paragraph 339).   Sato and Ozasa both teach containers for storing liquids and are thus similar to Rabideau in this regard.  Sato and Ozasa also teach that the containers can be made from biodegradable materials (see Ozasa paragraph 1; Sato paragraph 13, 65).  Nero further evidences using biodegradable materials for containers used for storing aqueous compositions (see paragraph 95 and figures 1A and 9).  That is, as Nero is sealing a liquid within the container, it would have been desirable and obvious to one having ordinary skill in the art for the container to have contained the liquid therein, thus preventing evaporation and loss of liquid. 
To thus modify Rabideau and use materials for the container and lid, as taught by Sato and Ozasa would have been obvious to one having ordinary skill in the art, for the purpose of providing a more environmentally friendly biodegradable container which has a barrier to water vapor for improving the storage stability of the contents.
Regarding claims 2 and 15, Sato and Ozasa both teach that the materials of the container can comprise a biodegradable polymeric material, for instance, polylactic acid (see Sato paragraph 33 “polylactic acid”; Ozasa paragraph 127 “polylactic acid”). 
Further regarding claims 2 and 16, it is noted that Ozasa further teaches the use of lignocellulosic materials such as rice husks (paragraph 106), which reads on “husks” as recited in claim 16.  As Rabideau is not particular as to the materials of construction, and as the prior art teaches the desirability of using biodegradable materials for drinking containers and containers containing liquids, to thus modify Rabideau in view of the teachings of Sato, Ozasa and Nero and to also include additional biodegradable materials such as lignocellulosic materials such as husks would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite properties to the container while maintaining the container’s biodegradability.
Further regarding claims 15 and 16, it is noted that the claims do not specifically recite that the polymeric material or the lignocellulosic material has been chosen from the Markush group of claim 2, and are thus only seen to further limit the particulars of the Markush group of claim 2.  Nonetheless, to expedite prosecution, the limitations have been addressed as discussed above. 
Regarding claims 3-5, Woodward teaches an active component can comprise a nutraceutical such as vitamin D (see paragraph 28), fatty acids (paragraph 16), as well as minerals (paragraph 28) and sodium chloride (Table 4), which thus reads on trace minerals and sodium and chloride, as recited in claim 6.  Nero also teaches that the active component can be a vitamin as discussed above with respect to claim 1.
Further regarding claims 4-6, it is noted that the claims do not specifically recite that the particular nutraceutical compounds have been chosen from the markush group of claim 3, and are thus only seen to further limit the particulars of the markush group of claim 3.  Nonetheless, to expedite prosecution, the prior art combination suggests the use of nutraceutical compounds such as vitamins, as discussed above. 
Regarding claim 12, Woodward teaches that the additives in the aqueous composition can include vitamins, minerals and, which thus read on electrolytes (see paragraph 26, 28 and Table 4 which teaches sodium chloride where sodium is a known electrolyte).  Nero also teaches that the active component can comprise vitamins, as discussed above with respect to claim 1.
Regarding claim 13, Woodward further teaches that the aqueous composition comprises an additive component that comprises a flavoring agent.  That is, since Woodward teaches flavored drinking water compositions, it would have been obvious to one having ordinary skill in the art that the composition would have had a flavoring agent.  Nero also teaches including flavoring additives (see paragraph 15).  


Claims 1-4, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nero (US 20180103610) in view of Rabideau (US 20150059652) and in further view of Sato (US 20080069988) and Ozasa (US 20050236415).
Regarding claim 1, Nero teaches a container (see figure 1A) for storing an aqueous composition for a domestic animal (see at least the abstract), comprising a shell having a base and a wall extending distally from the base to a lip, the shell defining a chamber between the base and the lip (see figure 1A; figure 2A) and a lid configured to cooperate with the lip for coupling the lid and the shell (see Figure 1A,  figure 9, item 900).  Nero also teaches an aqueous composition disposed within the chamber and comprising an active component, such as vitamins, minerals (paragraph 14) and medicine (paragraph 16).
Claim 1 differs from Nero in specifically reciting, “the lid comprising an extension extending laterally relative to the surface,” “wherein the extension is configured to receive the base for stabilizing the shell during use by the domestic animal.”  
However, Rabideau teaches a container (see figure 1A, 2A, 5A, 7B) for storing an aqueous composition for a domestic animal, comprising: a shell having a base (see figure 1A, item 106) and a wall extending distally from the base (figure 1A, item 120) to a lip (figure 1A, item 116), the shell defining a chamber (110) between the base and the lip; a lid (figure 1A, item 404,406) having a surface and configured to cooperate with the lip (see figure 7B, at item 116 - which engages the lip) for removably coupling the lid and the shell, the lid comprising an extension (figure 1A, 7B, item 412) extending laterally relative to the surface; and an aqueous composition disposed within the chamber (see paragraph 17 - “storing… water in a covered receptacle”); wherein the extension is configured to receive the base for stabilizing the shell (see figure 1A, 7B where the lid is secured to the base; abstract: “provide a non-skid, high friction connection”) during use by the domestic animal.
Both Nero and Rabideau are directed to closed containers that can be opened and used for direct consumption of the contents.  Nero also is not seen to be limiting regarding the particulars of the lid (see paragraph 45-48 and 76) and even teaches a recloseable lid (see paragraph 30).  
To thus modify Nero in view of Rabideau’s teachings and to modify Nero’s lid to have an extension extending laterally relative to the lid surface and which is used for receiving the base of the shell would have been obvious to one having ordinary skill in the art for the purpose of providing stability to the shell when the domestic animal is drinking the aqueous composition directly from the container.
Claim 1 differs from the above combination in specifically reciting that the shell and lid exhibit a water vapor transmission rate of less than 100,000 g/m2/24 hours in accordance with ASTM D6701 - 16.
As Nero is sealing a liquid within the container, it would have been desirable and obvious to one having ordinary skill in the art for the container to have contained the liquid therein, thus preventing evaporation and loss of liquid. 
Nonetheless, it is noted that Sato teaches containers for holding food and beverages (see paragraph 1) where the material as excellent oxygen and moisture barrier properties (see the abstract).  Sato teaches a water vapor permeability of the materials used to make the container to be, for example, 300 g-micron/m2/day or at most 500g-micron/m2/day (see table 1; page 6, claim 9), which falls within the claimed range.  Ozasa further teaches containers, such as bowl shaped containers (see the abstract) for holding liquids (see at least, paragraph 359) where the container and lid together can have a permeability of 46-80cc/m2/day (see paragraph 407, 409), where such containers have excellent oxygen and moisture barrier properties so as to be appropriately usable as a food container material (see the abstract) while preventing degradation of the contents during storage (see paragraph 7).  Ozasa teaches that providing a tight hermetic seal and the above water and moisture resistance can further improve storage stability of the contents (see paragraph 339).   Sato and Ozasa both teach containers for storing liquids and are thus similar to Nero and Rabideau in this regard.  Sato and Ozasa also teach that the containers can be made from biodegradable materials (see Ozasa paragraph 1; Sato paragraph 13, 65).  Nero further evidences using biodegradable materials for containers used for storing aqueous compositions (see paragraph 95 and figures 1A and 9).  
To thus modify the Nero/Rabideau combination and use materials for the container and lid, as taught by Sato and Ozasa would have been obvious to one having ordinary skill in the art, for the purpose of providing a more environmentally friendly biodegradable container which has a barrier to water vapor for improving the storage stability of the contents.
Regarding claims 2 and 15, Nero teaches that the device can be a biodegradable device (paragraph 95).  Sato and Ozasa teach that the materials of the container can comprise a biodegradable polymeric material, for instance, polylactic acid (see Sato paragraph 33 “polylactic acid”; Ozasa paragraph 127 “polylactic acid”).  To thus modify Nero and to use known biodegradable materials such as polylactic acid would thus have been obvious to one having ordinary skill in the art for achieving the requisite biodegradability.
Further regarding claims 2 and 16, it is noted that Ozasa further teaches the use of lignocellulosic materials such as rice husks (paragraph 106), which reads on “husks” as recited in claim 16.  As Nero is not particular as to the materials of construction, and as the prior art teaches the desirability of using biodegradable materials for drinking containers and containers containing liquids, to thus modify the Nero/Rabideau in view of the teachings of Sato, Ozasa and to also include additional biodegradable materials such as lignocellulosic materials such as husks would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite properties to the container while maintaining the container’s biodegradability.
Further regarding claims 15 and 16, it is noted that the claims do not specifically recite that the polymeric material or the lignocellulosic material has been chosen from the markush group of claim 2, and are thus only seen to further limit the particulars of the markush group of claim 2.  Nonetheless, to expedite prosecution, the limitations have been addressed as discussed above. 
Regarding claims 3-4, Nero teaches that the active component can be a nutraceutical compound, such as vitamins as discussed above with respect to claim 1.  

Claims 5-6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 4 above, which relies on Nero (US 20180103610) as the primary reference, and in further view of Woodward (US 20140127352).
Regarding claim 5, Nero teaches nutraceutical compounds such as vitamins, but claim 5 differs in specifically reciting that the vitamin comprises a vitamin B, vitamin C, vitamin D, or combinations thereof.
Claim 6 differs from the combination as applied to claim 4 in specifically reciting that “the mineral comprises calcium, phosphorus, magnesium, sodium, chloride, potassium, sulfur, trace minerals or combinations thereof.”
However, Woodward teaches that it has been advantageous to include active components into drinking water, such as vitamins, minerals, fatty acids, etc, for improving hydration and for promoting health and wellness of domestic animals (see the abstract paragraph 12, 16, 28).  Woodward also teaches that an active component can comprise a nutraceutical such as vitamin D (see paragraph 28), fatty acids (paragraph 16), as well as minerals (paragraph 28) and sodium chloride (Table 4), which thus reads on trace minerals and sodium and chloride, as recited in claim 6.  
Since, Nero teaches that the sealed aqueous composition can comprise active components such as vitamins and minerals (paragraph 14, 16, 43), to modify the combination as applied to claim 4 and to include vitamins such as vitamin D, and to include minerals, sodium chloride and fatty acids as taught by Woodward would thus have been obvious to one having ordinary skill in the art for providing the added nutritional benefit of including such active components into the aqueous composition.
Regarding claim 12, Woodward teaches that the additives in the aqueous composition can include vitamins, minerals and, which thus read on electrolytes (see paragraph 26, 28 and Table 4 which teaches sodium chloride where sodium is a known electrolyte).  Nero also teaches that the active component can comprise vitamins, as discussed above with respect to claim 1.
Regarding claim 13, Woodward further teaches that the aqueous composition comprises an additive component that comprises a flavoring agent.  That is, since Woodward teaches flavored drinking water compositions, it would have been obvious to one having ordinary skill in the art that the composition would have had a flavoring agent.  Nero also teaches including flavoring additives (see paragraph 15).  


Claims 7-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 4 above, which relies on Rabideau (US 20150059652) as the primary reference and which relies on Nero (US 20180103610) as the primary reference, and in further view of Zemel (US 20160073659 - cited on IDS). 
Regarding claims 7-8, it is noted that the claim does not positively elect a nutraceutical compound and where the nutraceutical compound is an amino acid compound or herbal compound.  Thus, claims 7-8 are rejected based on its dependence to claim 3.  
To expedite prosecution, it is noted that Woodward and Nero teach aqueous compositions comprising various functional ingredients, but claim 7 differs from the Rabideau and Nero combinations in specifically reciting an herbal compound comprising aloe vera, calendula flowers, ginger, goldenseal, milk thistle, valerian, chamomile, California poppy or combinations thereof.
However, Zemel teaches drinks for pets (abstract - “pet drinks”; Paragraph 76 - “drink”), which can include ginger for controlling stool odor (paragraph 20 paragraphs 159, 161, 162, 194).  To thus modify the combination that relies on Rabideau as the primary reference and the combination that relies on Nero as the primary reference and to include ginger in the aqueous composition would have been obvious to one having ordinary skill in the art for this same purpose.
Regarding claim 8, to expedite prosecution, it is noted that Woodward teaches that the aqueous composition can comprise bioactive peptides (see paragraph 16) but claim 8 differs in specifically reciting an amino acid compound comprising an amino acid, a derivative, intermediate, prodrug or combination thereof.
However, Zemel teaches drinks for animals (abstract, - “pet drinks”; paragraph 76, 194) that can comprise amino acids (see paragraph 72) which can stimulate protein synthesis, provide an antiproteolytic effect (paragraph 72).
To thus modify the combination relying on Rabideau as the primary reference and the combination relying on Nero as the primary reference and to include amino acids as taught by Zemel would have been obvious to one having ordinary skill in the art, for the purpose of providing the added health benefits that have been known to be associated with including amino acids into aqueous pet compositions.
Regarding claim 10, it is noted that the claim does not positively elect an enzyme as the nutraceutical.  Thus, claim 10 is rejected based on its dependence to claim 3.  
In any case, to expedite prosecution, it is noted that Woodward teaches aqueous compositions comprising antioxidants (paragraph 16), but claim 10 differs from the combination that relies on Rabideau as the primary reference and the combination that relies on Nero as the primary reference in specifically reciting wherein the enzyme comprises bromelain, coenzyme Q10, or a combination thereof.
However, Zemel, as discussed above, teaches aqueous compositions for pets, (see the abstract - “pet drinks”; Paragraph 76, 159, 161, 162, 194), where the composition can comprise enzymes such as coenzyme Q10 as an antioxidant for neutralizing free radicals (see paragraph 124).
To thus modify the combination that relies on Rabideau as the primary reference and the combination that relies on Nero as the primary reference and to include an enzyme such as coenzyme Q10 would have been obvious to one having ordinary skill in the art, for the similar purpose of promoting an animal’s health by also neutralizing free radicals.
Regarding claim 11, it is noted that the claim does not positively elect a probiotic.  Thus, claim 11 is rejected based on its dependence to claim 3.  
In any case, to expedite prosecution, it is noted that Woodward teaches aqueous compositions comprising various functional ingredients, but claim 11 differs in specifically reciting the probiotic comprises enterococcus faecium, lactobacillus acidophilus, lactobacillus casei, lactobacillus plantarum, bifidobacterium bifidum, bifidobacterium animalis, or combinations thereof.
However, Zemel, as discussed above, teaches aqueous compositions for pets, (see the abstract - “pet drinks” Paragraph 76, 159, 161, 162, 194), where the composition can comprise probiotics such as lactobacillus casei (see paragraph 179) for providing a healthy maintenance of intestinal microflora (see paragraph 178). 
To thus modify the combination that relies on Rabideau as the primary reference and the combination that relies on Nero as the primary reference and include probiotics as taught by Zemel would have been obvious to one having ordinary skill in the art, for the purpose of providing healthy maintenance of intestinal microflora.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 4 above, which relies on Rabideau (US 20150059652) as the primary reference and which relies on Nero (US 20180103610) as the primary reference, both in further view of Woodward (US 20140127352), Zemel (US 20160073659), Revucky (US 20170239179 cited on IDS) and Kidd (“Fatty Acids for Pet Skin and Haircoat Health”).
Regarding claim 9, it is noted that the claim does not positively elect a nutraceutical compound and where the nutraceutical compound is a fatty acid comprising an omega-3 fatty acid.  Thus, claim 9 is rejected based on its dependence to claim 3.  
In any case, and to expedite prosecution, it is noted that Woodward teaches that the aqueous composition can comprise fatty acids (see paragraph 16) but the claim differs in specifically reciting omega-3 fatty acid.
However, Zemel teaches drinks for animals (paragraph 120) which can comprise omaga-3 fatty acids (paragraph 120).  Revucky teaches including omega-3 fatty acids into a water composition for pets (see paragraph 9) where such fatty acids can provide added health benefits to the pet (see paragraph 12).  Kidd further evidences that omega-3 fatty acids can be advantageous for preventing inflammation, improving skin and haircoat and aid in preventing obesity to name a few.
As the combination already teaches including fatty acids in the aqueous composition, to modify the combination that relies on Rabideau as the primary reference and the combination that relies on Nero as the primary reference and to include omega-3 fatty acids would thus have been obvious to one having ordinary skill in the art, for the purpose of providing the added health benefits associated with omega-3 fatty acids.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Rabideau (US 20150059652) as the primary reference and which relies on Nero (US 20180103610) as the primary reference, and in further view of Alexander (US 20090199776) or Revucky (US 20170239179).
Regarding claim 14, the combination teaches an aqueous composition that comprises water sealed within a container.  
Claim 14 differs in specifically reciting, “wherein the aqueous composition comprises water derived from an underground formation of the earth.”
It is initially noted that it is not seen that patentability can be predicated on the particular source of water, especially when the prior art already teaches a drinking composition that contains water.  Nonetheless, Alexander teaches a sealed drinking container comprising spring water (see paragraph 35) and where the fluid, such as spring water can be varied to accommodate consumer and animal interests (see paragraph 35).  Revucky further teaches water compositions for pets that can use any type of water known in the art, including spring water (see paragraph 7).  To thus modify the combination that relies on Rabideau as the primary reference and the combination that relies on Nero as the primary reference and to use spring water would have been obvious to one having ordinary skill in the art, for the purpose of accommodating a consumer and animal’s interests.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Rabideau (US 20150059652) as the primary reference and which relies on Nero (US 20180103610) as the primary reference, and in further view of Casale (US 20190059321 - cited on IDS).
Regarding claim 17, the combination applied to claim 1 teaches a sealed container.  
Claim 17 differs in specifically reciting, “a sealing layer disposed between the shell and the lid.”
It is noted however, that Casale teaches a sealed pet bowl comprising an aqueous composition (see at least, the abstract) and a lid (figure 7 item 2) together with a base (figure 7, item 4) and with a peel away film (48) positioned between the lid and the base, where the film can be used for providing an additional fluid impermeable barrier to the contents of the bowl (see paragraph 50).  In view of Nero, as discussed above, the combination already teaches using a seal to seal a container comprising an aqueous composition.  To thus modify the combination that relies on Rabideau as the primary reference and the combination that relies on Nero as the primary reference and to position a sealing layer between the shell and the lid would have been obvious to one having ordinary skill in the art, for the purpose of providing an added seal to keep the contents fresh while also protecting the hermetic seal via the lid.

Response to Arguments
On page 7 of the response, Applicant urges that a person of ordinary skill in the art would not reasonably have been expected to combine the disparate teachings of Rabideau and Woodward in the manner presented in the Office Action to arrive at the subject matter of claim 1.  
It is noted however, that Rabideau teaches that the container can be used for storing aqueous compositions (paragraph 17) and is not seen to be limiting regarding the particulars of the aqueous composition.  Furthermore, Nero teaches sealed aqueous compositions that can comprise active components (see paragraph 14, 16, 43, 75) and where a domesticated animal can consume the aqueous composition directly and Woodward teaches that it has been desirable to provide aqueous compositions that include active components for the known purpose of providing added health benefits when the animal consumes the aqueous composition.  As Rabideau already teaches that the container is for storing an aqueous composition and as the prior art teaches aqueous compositions for domesticated animals, where the aqueous composition can further include active components for providing added health benefits, it would have been obvious to one having ordinary skill in the art to have provided such active components to the aqueous composition already taught by Rabideau, for the purpose of providing added health benefits to the aqueous composition.

Further on page 8 of the response, Applicant urges that the mere fact that one of skill in the art may have hypothetically considered the teachings of a reference at the time of the invention at issue does not meat that such person would have actually adapted the disclosures from the reference to arrive at the claimed invention at issue.  
These urgings are not seen to be sufficient to overcome the rejection as presented in this Office Action.  It is noted that a “person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and in “many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and “Office personnel may also take into account the inferences and creative steps that a person of ordinary skill in the art would employ” (MPEP 2141.03).  In view of this, it is noted that the prior art teaches storing an aqueous composition within a sealed container having a lid that can be used for stabilizing the container during consumption of the aqueous composition by a domestic animal.  Furthermore, the art teaches that there are known enhancements to aqueous compositions consumed by domesticated animals, such as the inclusion of vitamins, minerals, herbal compounds, amino acids, omega fatty acids, enzymes and probiotics.  Therefore, it would have been obvious to one having ordinary skill in the art, at the time of filing of the invention, to have modified the aqueous composition already suggested by Rabideau and to include additional active components for the known purpose of providing added health benefits to the aqueous composition.

On pages 8-9 of the response, Applicant urges that as described in the article to Langlois, that domestic pets were at risk due to lead contamination in a water supply especially as tap water was a main source of drinking water for dogs and therefore would have resulted in a greater risk of lead exposure than humans.
These secondary considerations have indeed been considered but are not seen to be sufficient to overcome the rejection as presented in this Office Action.  It is noted that Applicant’s arguments are not commensurate in scope with the claims, because the claims are directed to a packaged aqueous composition comprising active components which the prior art teaches have been recognized to be included with aqueous compositions for domesticated animals.  The prior art also teaches a similar packaging structure to the container as that recited in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20080035656 discloses a sealed container having a fluid therein (see abstract) which is subsequently opened so the aqueous composition is consumable by a domesticated animal.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792